Citation Nr: 1146944	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of acute gastroenteritis (claimed as a stomach disorder).

2.  Entitlement to service connection for residuals of acute gastroenteritis.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for residuals of acute gastroenteritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of acute gastroenteritis was denied by the RO in a September 1998 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's residuals of acute gastroenteritis received since the September 1998 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied entitlement to service connection for residuals of acute gastroenteritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the September 1998 rating decision is new and material, and the Veteran's claim for service connection for residuals of acute gastroenteritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.




	(CONTINUED ON NEXT PAGE)


II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for Residuals of Acute Gastroenteritis

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for residuals of acute gastroenteritis was last denied in a rating decision of September 1998.  The Veteran did not complete a timely appeal and subsequently, the September 1998 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for residuals of acute gastroenteritis may only be opened if new and material evidence is submitted. 

In this instance, since the September 1998 rating decision denied the claim on the basis that there was no medical evidence of residuals of acute gastroenteritis, the Board finds that new and material evidence would consist of evidence of a continuity of treatment or symptomatology since service. 

Evidence received since the September 1998 rating decision consists of numerous records and documents.  Specifically, the Veteran testified during the BVA hearing that he has continually sought treatment for stomach symptoms since service.  See October 2011 BVA hearing transcript, page 7.  Additionally, a nurse, L.H., testified that it was as likely as not that the Veteran's food poisoning during service could have exacerbated or aggravated a then undiagnosed intestinal condition.  Id. at page 10. 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for residuals of acute gastroenteritis.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of acute gastroenteritis; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for residuals of acute gastroenteritis been reopened.  In light of the evidence presented, additional development is necessary. 

The Board notes that the Veteran was afforded a VA examination in December 2009.  However, the VA examiner noted that there was no continuity of records revealing care for gastroenteritis or chronic residual of such.  The Veteran has testified that he has continually experienced stomach symptoms since service.  In this regard, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements are deemed to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  As such, a remand is necessary to afford the Veteran VA examination that takes his lay statements into consideration.

Finally, any updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA treatment records.  If no records can be located, a negative response is necessary and should be associated with the claims file. 

2.  Next, afford the Veteran a VA examination for residuals of acute gastroenteritis.  Obtain a complete history of the Veteran's stomach problems dating from his time in service.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current stomach residuals should be noted and all diagnoses identified.

The examiner is requested to review all pertinent records associated with the claims file. 

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed stomach disorder is causally or etiologically related to service.  This opinion must include a discussion on whether the Veteran's acute gastroenteritis may have aggravated an underlying disorder during service (as opined by Nurse L.H. during the October 2011 BVA Hearing).  Additionally, comment on whether the scenario presented by the Veteran regarding this stomach problems since service is medically credible.  

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  The RO should then readjudicate all claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


